Order entered June 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01591-CR

                         CHARLES LEE GALLAMORE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-85499-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On May 8, 2015, we ordered the trial court to make findings regarding the reporter’s

record and whether appellant is indigent. We ADOPT the findings that: (1) appellant is

indigent; (2) appellant is entitled to proceed without payment for the reporter’s record; (3)

appellant wishes to be represented by counsel on appeal; (4) the trial court appointed Dana Lim

to represent appellant; (5) Thomas Mullins is the court reporter who recorded the proceedings;

and (6) Mr. Mullins represented the reporter’s record could be filed by July 27, 2015.

       We DIRECT the Clerk of this Court to list Dana Lim as appellant’s appointed attorney

of record.

       We STRIKE the pro se brief tendered by appellant on April 30, 2015.
          We ORDER court reporter Thomas Mullins to file the reporter’s record by MONDAY,

JULY 27, 2015. Due to the length of the extension given, no further extensions will be granted

absent a showing of extraordinary circumstances.

          We DIRECT the Clerk to send copies of this order to Thomas Mullins, official court

reporter, County Court at Law No. 1; Dana Lim; and the Collin County District Attorney’s

Office.

                                                   /s/   ADA BROWN
                                                         JUSTICE